5512 OEAAJB Corp. v Hamilton Ins. Co. (2020 NY Slip Op 07524)





5512 OEAAJB Corp. v Hamilton Ins. Co.


2020 NY Slip Op 07524


Decided on December 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
PAUL WOOTEN, JJ.


2018-09454
 (Index No. 606397/17)

[*1]5512 OEAAJB Corp., plaintiff-respondent,
vHamilton Insurance Company, appellant, Inter Insurance Agency, defendant-respondent (and third-party actions).


Manning & Kass, Ellrod, Ramirez, Trester, LLP, New York, NY (Eric Wahrburg of counsel), for appellant.
Lerner, Arnold & Winston, LLP, New York, NY (Johnathan C. Lerner of counsel), for plaintiff-respondent.
Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP, Farmingdale, NY (Rondiene E. Novitz and Harpreet Kaur of counsel), for defendant-respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendant Hamilton Insurance Company appeals from an order of the Supreme Court, Nassau County (Denise L. Sher, J.), entered June 27, 2018. The order granted the plaintiff's motion for summary judgment on the issue of liability against the defendant Hamilton Insurance Company, and that branch of the cross motion of the defendant Inter Insurance Agency which was for summary judgment dismissing all cross claims asserted against it.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the order was superseded by an interlocutory judgment of the Supreme Court, Nassau County, entered December 12, 2018 (see 5512 OEAAJB Corp. v Hamilton Insurance Company, _____ AD3d _____ [Appellate Division Docket No. 2019-00250; decided herewith]).
BALKIN, J.P., COHEN, MALTESE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court